                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

MICHAEL BLANSETT                                                             PLAINTIFF

V.                             CASE NO. 3:19-CV-48-BD

SOCIAL SECURITY ADMINSTRATION                                              DEFENDANT

                                      JUDGMENT

       In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Michael Blansett and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. §405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

       IT IS SO ORDERED this 16th day of August, 2019.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
